UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 28, 2010 STEVENS RESOURCES, INC. (Name of Small Business Issuer in its charter) NEVADA 333-163019 75-3250686 (State or jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer ID No.) 1818 West Francis, Ste. 196 Spokane, Washington 99205 Phone (509) 263.7442 (Address and telephone number of principal executive offices) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 28, 2010, Stevens Resources, Inc. (the “Company”) accepted the resignation of Justin Miller as Corporate Secretary and subsequently appointed Fernando Olegário da Silva to serve as its Corporate Secretary effective immediately. Mr. Silva is twenty-one years old and within the past five years he has been involved with general management and assistance with a family owned tire store from 2005 to 2009.He has also provided management assistance to Ticken Resturantes Ltda and Laboratorio RLX during this timeframe.
